Citation Nr: 0215685	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-21 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fracture of the left (minor) scapula.

2.  Entitlement to an increased rating for fracture residuals 
of the left proximal fibula with joint space narrowing and 
instability of the left knee, currently rated 10 percent 
disabling.

3.  Entitlement to a compensable rating for residuals of a 
fracture of the left ankle.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran had active service from December 1981 to October 
1984.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO).  

In this current appeal, the veteran requested and was 
scheduled for a personal hearing before a Member of the Board 
at the RO, to be held on August 17, 2001.  By July 10, 2001 
letter, he was notified of the time, date, and place of the 
hearing.  By letter on July 30, 2001, he was reminded of his 
hearing appointment and advised that if he failed to appear 
for his hearing, his case would be processed as if his 
hearing request had been withdrawn.  Despite this notifice, 
the veteran failed to appear for the hearing and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another hearing.  Pursuant to 38 
C.F.R. § 20.702(d) (2002), when an appellant fails to appear 
for a scheduled hearing and has not requested a postponement, 
the case will then be processed as though the request for a 
hearing had been withdrawn.  Accordingly, the Board will 
proceed with consideration of his claims based on the 
evidence of record.

In various communications with the RO, the veteran has 
indicated his belief that he is entitled to service 
connection for a left wrist disability.  Since this claim has 
not yet been adjudicated by the RO, and as it is not 
inextricably intertwined with the issues now before the 
Board, it is referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  The most probative evidence of record establishes that 
the veteran has no current residuals of a fracture of the 
left (minor) scapula.

2.  The veteran's service-connected residuals of fracture of 
the left proximal fibula include X-ray findings of arthritis 
of the left knee, as well as limited motion and slight 
instability of the left knee.  

3.  The most probative evidence of record establishes that 
the veteran has no current residuals of a fracture of the 
left ankle.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
fracture of the left (minor) scapula have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321, 4.31, 4.40, 4.45, 4.59, 4.71a, Code 5203 (2002).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left proximal fibula with 
joint space narrowing of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261, 5262 (2002).

3.  The criteria for a separate 10 percent rating for 
residuals of a fracture of the left proximal fibula with left 
knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, Codes 5262, 
5257 (2002).

4.  The criteria for a compensable rating for residuals of a 
fracture of the left ankle have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2002).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO and the Board, and Statements 
of the Case.  The discussions in these documents adequately 
complied with VA's notification requirements.  Moreover, as 
set forth below, VA has completely developed the record; 
thus, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  He was also afforded VA medical 
examinations and the examiners rendered considered medical 
opinions regarding the pertinent issues in this appeal.  
Based on the facts of this case, he Board concludes that 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that in May 1982, 
he was involved in a motorcycle accident in which he ran into 
a car.  In June 1982, he sought treatment for left shoulder 
and left calf pain.  X-ray examination revealed a fracture of 
the supero-lateral aspect of the left scapula without 
dislocation of the shoulder joint.  Also noted was a 
nondisplaced fracture of the left proximal fibula.  The 
veteran was treated with a sling for his left arm and was 
placed on limited duty until August 1982, with restrictions 
of sit down duties only.  

In August 1983, the veteran was involved in another 
motorcycle accident.  Subsequent X-ray of the left ankle 
revealed a minute blister fracture at the left fibula.  He 
was fitted with a cast, issued crutches, and given light duty 
through the end of the month.  The cast was removed 
approximately one week later and it was noted that another 
cast was unnecessary as the veteran was asymptomatic.  On 
follow-up examination approximately two weeks later, the 
veteran had full range of motion with no tenderness.  The 
assessment was status post blister fracture of the left 
fibula, healed.  

In February 1997, the RO received the veteran's application 
for VA compensation benefits wherein he claimed entitlement 
to service connection for left shoulder, ankle and leg 
disabilities.  

By April 1997 letter, the RO contacted the veteran and asked 
him to identify records of post-service treatment he received 
for his claimed disabilities.  He responded later that month, 
but did not provide the requested information.  By letter in 
October 1997, the RO again emphasized the importance of 
submitting or identifying post-service medical records 
pertaining to his claimed disabilities.  Nonertheless, the 
veteran failed to respond.  

By January 1998 decision, the RO granted service connection 
for the following disabilities:  residuals of left (minor) 
scapula fracture, zero percent disabling under Code 5203; 
residuals of left proximal fibula fracture, zero percent 
under Code 5262; and residuals of left ankle fracture, zero 
percent under Code 5271.  

On January 1998 VA medical examination, the veteran reported 
that he had sustained a fracture of his left scapula in 
service which had been treated with a sling.  He indicated 
that in the last couple of years, when he did overhead work, 
such as hanging drywall, he had numbness in the left hand.  
He denied pain, weakness, subluxation or dislocation of the 
shoulder and indicated that his numbness resolved quickly 
when he quit doing overhead work.  He also reported that in 
1983, he was in a motorcycle accident in which he sustained a 
left ankle fracture and was treated with a walking cast.  He 
indicated he had no residual symptoms, e.g., pain, weakness, 
stiffness, swelling, redness, or giving way.  On range of 
motion testing of the left shoulder showed forward flexion to 
150 degrees, abduction to 140 degrees, and adduction to 50 
degrees.  Internal and external rotation was to 60 degrees.  
There was no weakness, but there was crepitation.  
Examination of the left ankle showed no effusion, swelling, 
or bony deformity.  Flexion of the left ankle was to 40 
degrees, extension to 15 degrees, eversion to 5 degrees, and 
inversion was to 30 degrees.  The diagnoses were history of 
fractured left scapula with no current residuals, minor 
degenerative joint disease of the left shoulder with some 
limitation of motion, and history of a fracture of the left 
fibula with no residuals.  Later X-ray studies of the left 
shoulder and ankle were normal.

On VA medical examination in April 1998, the examiner noted 
that the veteran had no residual disability of the left ankle 
or left fibula, nor did he have any subjective complaints 
pertaining to the left ankle or fibula.  It was noted that 
the veteran had been treated in the last 2 to 3 years for an 
infection in his left knee, but was having no problems 
currently but for occasional pain with long periods of 
walking.  It was noted that X-ray study of the left knee one 
year earlier showed no abnormality.  On examination, the left 
ankle showed no effusion, swelling, or bony deformity.  
Flexion was to 40 degrees, extension was to 15 degrees, 
inversion was to 30 degrees and eversion was to 15 degrees.  
The diagnoses included history of fracture of the left fibula 
without residual; history of Staphylococcal infection of the 
left knee with successful surgical drainage; and a slightly 
unstable anterior cruciate ligament and some laxity of the 
left lateral ligament.  The examiner indicated that he did 
not know whether the instability of the left knee was due to 
the in-service ankle fracture.  In that regard, he indicated 
that the veteran could not recall any injury to the left knee 
prior to his infection 2 to 3 years prior.  

By June 1998 rating decision, the RO continued the 
noncompensable ratings for the veteran's service-connected 
left scapula, fibula, and ankle disabilities.  

In April 1999, the veteran requested increased rating for his 
service-connected disabilities, stating that he received 
treatment at Prescott VA Medical Center (MC).  

VA clinical records show, in pertinent part, that in 
September 1997, the veteran sought treatment for several 
complaints, including a callous on the left foot and left 
knee pain.  He reported a history of a staph infection in the 
left knee one year ago.  On examination, knee motion was 
limited to 90 degrees, with marked crepitus.  X-ray study of 
the left knee was normal.  In July 1998, he complained of 
left upper extremity radiculopathy.  In December 1998, he 
reported left knee pain and swelling since a staph infection.  
Examination showed minimal subpatellar effusion and X-ray 
examination of the left knee was normal.  In April and May 
1999, he again reported left knee pain.  It was noted that he 
had a staph infection in the left knee about two years 
earlier, which was surgically drained.  On examination, there 
were well-healed scars and flexion was limited to about 50 
degrees.  X-ray examination showed minimal spurring of the 
left knee.  

On VA general medical examination in March 2000, the veteran 
reported that he had fractured his left scapula in service 
and was treated with a sling.  He indicated that the only 
residual he had was some difficulty with pain when doing 
overhead construction work.  He noted that he no longer had 
numbness in his left upper extremity.  He indicated that he 
had also fractured his left ankle in service, but had no 
residual discomfort.  He also reported a history of infection 
in his left knee with residual knee pain.  On examination, 
his shoulders revealed no scarring or atrophy.  Forward 
flexion and abduction was to 150 degrees; internal and 
external rotation was to 60 degrees.  There was no crepitus 
or weakness.  Examination of the ankles showed no swelling or 
bony deformity.  Flexion of the left ankle was to 40 degrees, 
extension was to 15 degrees.  The diagnoses included history 
of fracture of the left scapula in 1982 with no residuals; 
history of left shoulder pain, examination normal; history of 
left fibula fracture in 1983 with no residuals; and possible 
early osteophyte formation in the left knee, possibly causing 
some pain and difficulty.  

On VA orthopedic examination in March 2000, the veteran 
reported, inter alia, minor pain in the left ankle, slight 
limitation of motion in the left shoulder, and pain in his 
left knee and low back.  On objective examination, the left 
shoulder showed no loss of muscle, weakness, crepitation, or 
tenderness.  Forward flexion was to 150 degrees and abduction 
was to 140 degrees.  Adduction was to 50 degrees, internal 
and external rotation was to 60 degrees.  Examination of the 
ankle showed no effusion, swelling, or bony deformity.  
Flexion was to 40 degrees, extension was to 15, degrees, and 
inversion and eversion was normal.  X-ray examination of the 
left shoulder and left ankle were normal.  X-ray of the 
fibula and tibia showed modest residual thickening at the 
site of the prior fracture, but was otherwise unremarkable.  
Examination of the knees revealed two nontender scars.  There 
was no joint effusion, tenderness, or heat and the joint 
spaces were maintained.  There was a minor degree of lateral 
laxity on the left.  Range of motion was from zero to 130 
degrees, without limitation or pain.  X-ray examination of 
the left knee showed modest narrowing of the joint.  The 
diagnoses included history of fracture of the left fibula in 
1983, with normal ankle X-ray and examination; history of 
fracture of the left scapula without residuals; and slightly 
unstable left knee.  

By May 2000 decision, the RO recharacterized the veteran's 
left fibula disability as residuals of fracture of the left 
proximal fibula with joint space narrowing, left knee, and 
assigned a 10 percent rating under Codes 5262 and 5257.  The 
RO noted that the 10 percent rating was based in part on the 
symptoms of minor laxity in the left knee.  Zero ratings for 
the veteran's left scapula and left ankle disabilities were 
continued.  

Additional VA clinical records show that in July 2000, the 
veteran reported pain in the left foot.  Examination showed a 
callus formation on the ball of the foot, but was otherwise 
normal.  X-ray of the left foot was likewise normal.  In 
August 2000, he complained of pain in the left foot and left 
knee.  The impressions were callous causing left foot pain 
and degenerative arthritis, left knee.  In October 2000, he 
reported pain in the left knee and both feet.  On 
examination, the left knee exhibited no redness or swelling.  
There was crepitus under the patella.  X-ray examination of 
the knee was normal.  In April 2001, he reported bilateral 
knee pain.  X-ray examination of the left knee showed some 
narrowing of the left knee joint.  In June 2001, he reported 
low back and bilateral knee pain.  He indicated that he 
worked as a painter and climbed up and down ladders 
regularly.  On examination, the left knee exhibited 2 scars, 
limited motion, and crepitus.  The impression was knee pain.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.  

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 1991 & Supp. 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Residuals of a fracture of the left (minor) scapula.

Impairment of the clavicle or scapula may be rated based on 
impairment of function of the contiguous joint or on the 
basis of malunion, nonunion or dislocation.  Malunion of the 
clavicle or scapula warrants a 10 percent evaluation.  
Nonunion of the minor clavicle or scapula warrants a 10 
percent evaluation if there is no loose motion or a 20 
percent evaluation if there is loose movement.  Dislocation 
of the clavicle or scapula warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  Where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

In this case, the record contains no indication of any 
impairment of the scapula, including dislocation, malunion or 
nonunion.  Rather, X-ray examination of the left shoulder has 
been normal.  Thus, the requirements for a compensable rating 
under Code 5203 are not met.  

The Board has also considered alternative provisions that are 
potentially applicable to the veteran's left scapula 
condition; he is entitled to be rated under the code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath, supra.  

Under 38 C.F.R. § 4.71a, Code 5201, a 20 percent rating is 
warranted for limitation of motion of the minor arm to 
shoulder level, or when there is limitation of motion of the 
minor arm to midway between side and shoulder level.  A 
maximum 30 percent rating is assigned where there is 
limitation of motion of the minor arm to 25 degrees from the 
side.  

Full motion of the shoulder is measured from 0-180 degrees in 
forward elevation (flexion), 0-180 degrees in abduction, 0-90 
degrees in external rotation, and 0-90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (2002).  

Code 5200 rates favorable ankylosis of the scapulohumeral 
joint with abduction to 60 degrees, reaching the mouth and 
head, as 20 percent for the minor arm.  Intermediate 
ankylosis, between favorable and unfavorable, warrants a 30 
percent evaluation.  Unfavorable ankylosis with abduction 
limited to 25 degrees is assigned a 40 percent evaluation.  
38 C.F.R. § 4.71a, Code 5200 (2002).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  

Code 5202 provides a 20 percent rating where there is 
recurrent dislocation of the minor humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  The next higher rating, 40 percent, 
requires fibrous union of the minor humerus.  

In this case, the evidence of record shows that the veteran 
does not have limitation of motion in the minor left shoulder 
that would warrant a 20 percent disability rating under Code 
5201.  Likewise, there is no evidence of ankylosis or fibrous 
union of the humerus to warrant a compensable rating under 
Codes 5200 and 5202.  In fact, examiners have indicated that 
the veteran currently exhibits no residuals of the in-service 
scapula fracture.  

The Board has considered the veteran's recent contentions to 
the effect that his left shoulder is painful.  He has also 
reported in clinical settings that he had had some difficulty 
in doing overhead construction work.  However, the objective 
medical evidence of record shows no pathology of the left 
shoulder attributable to the in-service scapula fracture.  On 
the contrary, repeated VA examination has failed to reveal 
any objective evidence of weakness, incoordination, swelling, 
deformity, or atrophy of disuse.  Thus, the Board finds that 
a compensable rating is not warranted under the factors 
discussed in DeLuca.  

In summary, without any current evidence of objective 
pathology, including X-ray confirmation of arthritis, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Accordingly, a compensable evaluation 
for the residuals of a left scapula fracture is not 
warranted.

IV.  Residuals of fracture of the left proximal fibula with 
joint space narrowing of the left knee.

As set forth above, the RO has determined that the veteran's 
service-connected residuals of a fracture of the left 
proximal fibula include arthritis and instability of the left 
knee.  

His disability has been rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Code 5257, pertaining to "other 
impairment" of the knee.  Under that code, slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation, while moderate recurrent subluxation or 
lateral instability of the knee warrants a 20 percent rating.  
A 30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  

In this case, the Board finds that the symptomatology of 
instability referable to the veteran's left knee does not 
more nearly approximates the criteria for a 20 percent rating 
under Code 5257.  Objective examination has clearly shown 
that the veteran's left knee is, at most, mildly unstable.  
In fact, it has never been described as moderately unstable.  
Likewise, there has been no evidence (either subjective or 
objective) of recurrent subluxation.  Thus, the Board finds 
that the criteria for a rating in excess of 10 percent under 
Code 5257 have not been met.  See also Johnson v. Brown, 9 
Vet. App. 7 (1996) (holding that Code 5257 contemplates the 
criteria of 38 C.F.R. §§ 4.40 and 4.45 which concern the 
assignment of a higher rating in cases of symptomatology such 
as painful motion and functional loss due to pain). 

The Board notes that the veteran's disability also includes 
left knee arthritis, limited motion, and pain.  The VA 
General Counsel has determined that a claimant with service-
connected arthritis and instability of the knee may be rated 
separately under Codes 5003 and 5257 so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  See 
VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); and VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 
1998), 63 Fed. Reg. 56704 (1998).  In this case, the Board 
finds that a separate 10 percent rating is warranted for the 
veteran's left knee arthritis and corresponding symptoms.  

Degenerative arthritis, established by X-ray evidence, is 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Code 5003 
(2002).

In that regard, limitation of flexion of a knee is rated as 
follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Code 
5260.

Ratings for limitation of knee extension are assigned as 
follows:  extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  Code 5261.  Normal knee motion is from zero 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

In this case, the medical evidence of record confirms X-ray 
evidence of some left knee arthritis, as well as evidence of 
pain and limited motion.  However, the preponderance of the 
evidence of record, as set forth above, has not shown that 
the veteran's left knee disability is manifested by 
limitation of motion to the extent necessary to meet the 
criteria for a 10 percent rating under Code 5260 or 5261.  
For example, on VA orthopedic examination in March 2000, 
range of motion was from zero to 130, with no limitation or 
pain.  These values do not meet the criteria for a 
compensable rating under Codes 5260, 5261.  

However, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that a compensable rating for degenerative arthritis may 
still be awarded in certain circumstances, even where 
limitation of motion does not met the criteria in the 
diagnostic code or codes applicable to the joint or joints 
involved.  Specifically, the Court held that Code 5003 is to 
be read in conjunction with 38 C.F.R. 4.59, and it is 
contemplated by a separate regulation, 38 C.F.R. 4.40, which 
relates to pain in the musculoskeletal system.  The Court 
noted that Code 5003 and 38 C.F.R. 4.59 deem painful motion 
of a major joint or groups caused by degenerative arthritis 
that is established by X-ray evidence to be limited motion 
even through a range of motion may be possible beyond the 
point when pain sets in.  Id.  Thus, in this case, the Board 
finds that a separate 10 percent rating is warranted based on 
findings of arthritis and painful motion.   However, a rating 
in excess of 10 percent is clearly not warranted for 
arthritis and painful motion of the left knee.  Again, range 
of motion findings on repeat examinations do not warrant a 
rating in excess of 10 percent under the criteria based on 
limitation of extension or flexion.  38 C.F.R. § 4.71, Plate 
II, Codes 5003, 5260, 5261.  The Board has also considered 38 
C.F.R. §§ 4.40, 4.45, and 4.59 addressing the impact of 
functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  
However, given the left knee symptomatology delineated in the 
objective medical evidence of record, the Board finds that an 
additional "symbolic" range of motion loss for pain, excess 
fatigability, and decreased functional ability is not 
warranted.  Again, the veteran's 10 percent rating is based 
on his complaints of pain and functional loss.  There is no 
credible evidence that additional factors, such as flare-ups 
or pain on use of the joint, restrict motion to such an 
extent as to justify a rating higher than 10 percent.  

The Board has considered that there are other diagnostic 
codes that potentially relate to impairment of the knee; the 
veteran is entitled to be rated under the code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Code 
5256 (2002).  When there is evidence of dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
locking, pain and effusion into the joint, a 20 percent 
evaluation is warranted.  Code 5258.  In this case, there has 
been no objective medical evidence of ankylosis of the left 
knee.  In addition, there have been no symptoms of locking 
and the veteran's symptoms of instability have been 
contemplated in the assigned 10 percent rating for 
instability.  Thus, an evaluation in excess of 10 percent for 
left knee arthritis is not warranted under Codes 5256, 5258.

The Board has also considered assigning a separate 
compensable rating for the veteran's surgical scars; however, 
the evidence of (both objective and subjective) is wholly 
negative for indications that his surgical scars are 
symptomatic.  Under the facts of this case, a separate 
compensable rating is obviously not warranted.  38 C.F.R. § 
4.118, Codes 7800, 7803, 7804, 7805 (2002).

In summary, the Board finds that a 10 percent rating for left 
knee instability and a separate 10 percent rating for left 
knee arthritis are warranted.  The preponderance of the 
evidence is against the assignment of higher ratings and the 
benefit-of-the-doubt rule is inapplicable to this extent.  38 
U.S.C.A. § 5107(b) (West 1991 and Supp. 2002); Gilbert, 
supra.

V.  Residuals of fracture of the left ankle.

The veteran's left ankle condition is currently rated as zero 
percent disabling under Code 5271.  Under those criteria, 
moderate limitation of ankle motion is rated as 10 percent 
disabling and marked limitation of motion is rated as 20 
percent disabling.  Normal range of ankle motion is 
identified as dorsiflexion of 0-20 degrees and plantar 
flexion of 0-45 degrees.  38 C.F.R. 4.71, Plate II.

In this case, the objective medical evidence of record shows 
that the veteran's left ankle condition is not productive of 
moderate limited motion.  On VA medical examination in 
January 1998, range of motion testing showed flexion of the 
left ankle to 40 degrees, extension to 15 degrees, eversion 
to 5 degrees and inversion to 30 degrees.  Similar values 
were recorded on subsequent examinations.  These findings are 
not indicative of the moderate loss of motion required for a 
compensable rating under Code 5271.  Where, as here, the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.59, 4.40, 4.45, and the Court's holding in DeLuca, supra, 
but finds that a compensable rating is not warranted under 
these criteria.  In that regard, the objective evidence of 
record consistently shows that the veteran has no residuals 
of a left ankle fracture, including functional impairment due 
to pain or weakness.  In fact, on VA medical examination in 
January and April 1998, he specifically denied any residual 
symptoms, such as pain, weakness, stiffness, swelling, 
redness, or giving way.  Objective examination identified no 
left ankle abnormalities.  VA clinical records are likewise 
silent for mention of left ankle symptoms or abnormalities.  
While the veteran has recently indicated that he has 
"minor" left ankle pain, absent any objective indication of 
functional impairment, it is clear that a compensable rating 
is  not warranted under the factors discussed in DeLuca, 
supra.  

The Board has also considered that there are other diagnostic 
codes that relate to impairment of the ankle; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath, supra.

Under Code 5270, ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Under Code 5262, 
impairment of the tibia and fibula, manifested by malunion, 
with slight knee or ankle disability warrants a 10 percent 
rating.  38 C.F.R. § 4.71a. (2002).

In this case, the objective medical evidence of record shows 
no indication of any current residual of the in-service left 
ankle fracture.  The veteran does not have arthritis of the 
ankle or impairment of the tibia and fibula, manifested by 
malunion.  Rather, X-ray examinations have been consistently 
normal.  Furthermore, there is no evidence of ankylosis of 
the subastragalar or tarsal joint in poor weight-bearing 
position (the criteria for a 20 percent evaluation under Code 
5272); malunion of the os calcis or astragalus, with marked 
deformity (the criteria for a 20 percent rating under Code 
5273); or astragalectomy (the criteria for a 20 percent 
rating under Code 5274).  Again, the medical evidence of 
record confirms that the veteran currently exhibits no 
objective abnormalities of the left ankle.  

Absent current evidence of objective pathology, including X-
ray confirmation of arthritis, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Thus, a compensable rating for the residuals of a left ankle 
fracture is unwarranted.

In reaching its decision as all issues on appeal, 
consideration has also been given to whether an 
extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. 
App. 157 (1996) (the question of extraschedular rating is a 
component of the veteran's claim for an increased rating).  
The record shows that the RO expressly considered referral of 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002), 
but determined that such a referral was not warranted.  

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).

In this case, the Board has reviewed the record with these 
mandates in mind and agrees with the RO that there is no 
basis for further action on this question.  There is no 
objective evidence of record demonstrating that the veteran's 
service-connected disabilities, in and of themselves, 
markedly interfere with his employment.  There is likewise no 
evidence of record showing frequent hospitalization due to 
these disabilities.  Indeed, it does not appear that he has 
been hospitalized for the disabilities at all.  Thus, no 
further action on this matter is deemed appropriate.


ORDER

A compensable rating for fracture residuals of the left 
(minor) scapula is denied.

A rating in excess of 10 percent for residuals of fracture of 
the left proximal fibula, with instability of the left knee, 
is denied.

A separate 10 percent rating for residuals of fracture of the 
left proximal fibula, with joint space narrowing of the left 
knee, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A compensable rating for residuals of fracture of the left 
ankle is denied.   



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

